Citation Nr: 0938784	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  08-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for purposes of entitlement to Department of Veterans 
Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to 
January 1975, and from March 1987 to June 1991.  He died on 
June [redacted], 2005.  The appellant claims to be the surviving 
spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2005 administrative decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico, that denied the appellant's
claim.  A hearing before the undersigned Veterans Law Judge 
at the RO was held in December 2008.


FINDINGS OF FACT

1.  The Veteran and the appellant were legally married from 
June 1992 to the date of his death on June [redacted], 2005, however, 
divorce proceedings had begun, and the Veteran and his wife 
became separated approximately 18 days prior to his death.

2.  The weight of the evidence shows that the Veteran and the 
appellant were separated and living apart at the time of the 
Veteran's death, and that the separation was primarily due to 
the misconduct of the Veteran, without fault of the 
appellant.




CONCLUSION OF LAW

Resolving any doubt in the appellant's favor, the criteria 
for recognition of the appellant as the surviving spouse of 
the Veteran for purposes of VA death benefits have been met.  
38 U.S.C.A. § 101 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 
3.50, 3.53 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Department of Veterans Affairs ("VA") has a 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2008).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and need not be further discussed.

The term "surviving spouse" is defined as a person of the 
opposite sex who (1) was the lawful spouse of a Veteran at 
the time of the Veteran's death, and (2) who lived with the 
Veteran continuously from the date of marriage to the date of 
the Veteran's death, except where there was a separation 
which was due to the misconduct of, or procured by, the 
Veteran without fault of the spouse, and (3) who has not 
remarried. 38 C.F.R. § 3.50.

The requirement that there must be "continuous cohabitation" 
from the date of marriage to the date of death of the Veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of or procured 
by the Veteran without the fault of the surviving spouse.  
Temporary separations, which ordinarily occur, including 
those caused for the time being through fault of either party 
will not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a).

In determining whether there was continuous cohabitation, the 
statements of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation 
was either procured by the Veteran, or was by mutual consent 
and that the parties lived apart for purposes of convenience, 
health, business, or any other reason that did not show an 
intent on the part of the surviving spouse to desert the 
Veteran, the continuity of the cohabitation will not be 
considered as having been broken.  38 C.F.R. § 3.53(b).  See 
Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007).

The Federal Circuit also examined 38 U.S.C.A. § 101(3) with 
specific attention paid to the exception to the continuous 
cohabitation requirement.  The Federal Circuit's decision 
examined the exception language: "except where there was a 
separation which was due to the misconduct of, or procured 
by, the Veteran without the fault of the spouse."  In 
resolving the question of how to interpret the exception 
clause, the Federal Circuit held that the verb "procured" 
referred to "separation," not "misconduct," 490 F.3d at 1356, 
and that the phrase "procured by" was ambiguous as used in 
the statute.  Id. In according deference to 38 C.F.R. § 
3.53(b), the Federal Circuit concluded that the separation 
only negated surviving spouse status if the spouse intended 
to "desert" the Veteran at the time of the separation.  490 
F.3d at 1357.

In this case, it is not disputed that the appellant and the 
Veteran were legally married and that such marriage was never 
terminated by divorce, although divorce proceedings had been 
initiated on May [redacted], 2005.  The appellant does not allege she 
and the Veteran continuously cohabited from the date of their 
marriage to the date of his death; she admits that they 
separated approximately 18 days prior to the Veteran's death, 
on June [redacted], 2005.  Rather, she argues that the separation was 
entirely the Veteran's fault, due to his declining mental and 
physical conditions, and that she did not intend to desert 
the Veteran.  The RO had previously denied the appellant's 
claim as it found that the veteran and appellant did not meet 
the continuous cohabitation requirement under 38 C.F.R. § 
3.50.

Reviewing the evidence of record, including the appellant's 
testimony at both her December 2008 Board hearing, and her 
March 2008 RO hearing, the Board finds, resolving all doubt 
in the appellant's favor, that the evidence is at least in 
equipoise as to the question of whether the separation was 
the Veteran's fault, and whether the Veteran intended to 
desert the Veteran.  Specifically, the Board finds probative 
the appellant's testimony that the Veteran had become 
increasingly irrational shortly before his death, to the 
point where she felt threatened by the Veteran, and was 
forced to take out a restraining order against him.  She also 
testified that the Veteran insisted that she initiate divorce 
proceedings against him.  Finally, she testified that 
although she continued with divorce proceedings, she 
continued to attempt to assist with his medical care, in the 
hopes that his demeanor would return to a point where she 
could reunite with the Veteran.  As noted above, the 
statements of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information, and no contradictory evidence has been presented 
as to the reason for the separation of the veteran and 
appellant.

As the evidence is at least in equipoise, the benefit-of-the-
doubt doctrine does apply, and an and the Board finds that 
the separation of the appellant and the Veteran was the 
Veteran's fault, and the appellant did not intend to desert 
the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

As the separation of the appellant and the Veteran was the 
Veteran's fault, and the appellant did not intend to desert 
the Veteran, the Board finds that the continuing of 
cohabitation requirement was not broken under 38 C.F.R. § 
3.53(b), and therefore the appellant may be considered the 
Veteran's surviving spouse for benefits purposes.


ORDER

The appellant is the surviving spouse of the Veteran for 
purposes of entitlement to Department of Veterans Affairs 
(VA) death benefits.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


